         Case 1:19-cv-08657-AJN Document 29 Filed 12/09/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 JEFF OMDAHL, Individually and On           Case No. 1:19-cv-08657-AJN
 Behalf of All Others Similarly Situated,
                                            Hon. Alison J. Nathan
                          Plaintiff,

        vs.

 FARFETCH LIMITED, JOSÉ NEVES,
 ELLIOT JORDAN, FREDERIC COURT,
 DANA EVAN, JONATHAN
 KAMALUDDIN, RICHARD LIU,
 NATALIE MASSENET, JONATHAN
 NEWHOUSE, DANIEL RIMER,
 MICHAEL RISMAN, DAVID
 ROSENBLATT, GOLDMAN SACHS &
 CO. LLC, J.P. MORGAN SECURITIES
 LLC, ALLEN & COMPANY LLC, UBS
 SECURITIES LLC, CREDIT SUISSE
 SECURITIES (USA) LLC, DEUTSCHE
 BANK SECURITIES INC, WELLS
 FARGO SECURITIES, LLC, COWEN
 AND COMPANY, LLC, and BNP
 PARIBAS SECURITIES CORP.,

                          Defendants.


(Additional caption on following page.)

        REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE
         UNOPPOSED MOTION OF IAM NATIONAL PENSION FUND AND
       OKLAHOMA FIREFIGHTERS PENSION AND RETIREMENT SYSTEM
       FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS
        LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL
        Case 1:19-cv-08657-AJN Document 29 Filed 12/09/19 Page 2 of 5




CITY OF CORAL SPRINGS POLICE               Case No. 1:19-cv-08720-AJN
OFFICERS’ RETIREMENT PLAN,
individually and on behalf of all others   Hon. Alison J. Nathan
similarly situated,

                         Plaintiff,

       vs.

FARFETCH LIMITED, JOSÉ NEVES,
ELLIOT JORDAN, FREDERIC COURT,
DANA EVAN, JONATHAN
KAMALUDDIN, RICHARD LIU, DAME
NATALIE MASSENET, DBE, JONATHAN
NEWHOUSE, DANIEL RIMER, MICHAEL
RISMAN, DAVID ROSENBLATT,
GOLDMAN SACHS & CO. LLC, J.P.
MORGAN SECURITIES LLC, ALLEN &
COMPANY LLC, UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC,
WELLS FARGO SECURITIES, LLC,
COWEN AND COMPANY, LLC, and BNP
PARIBAS SECURITIES CORP.,

                         Defendants.
          Case 1:19-cv-08657-AJN Document 29 Filed 12/09/19 Page 3 of 5




       IAM National Pension Fund and Oklahoma Firefighters respectfully submit this reply

memorandum of law in further support of their unopposed motion for consolidation of the above-

captioned Related Actions, pursuant to Rule 42, appointment as Lead Plaintiff, and approval of

selection of counsel [ECF No. 23, the “Motion”].1

                                          ARGUMENT

       IAM National Pension Fund and Oklahoma Firefighters are the presumptive Lead Plaintiff

in this action. On November 18, 2019, IAM National Pension Fund and Oklahoma Firefighters

filed a timely motion under the PSLRA seeking appointment as Lead Plaintiff. In addition to IAM

National Pension Fund and Oklahoma Firefighters’s Motion, two other motions seeking

appointment as Lead Plaintiff were filed by movants Khan and Long Pine.2 In recognition that

IAM National Pension Fund and Oklahoma Firefighters have the largest financial interest of any

movant and are otherwise adequate to represent the class, Long Pine, the competing movant with

the second largest loss after IAM National Pension Fund and Oklahoma Firefighters, withdrew its

motion. See ECF No. 27. The remaining movant, Khan, failed to file an opposition to IAM

National Pension Fund and Oklahoma Firefighters’s Motion by the December 2, 2019 deadline.

As a result, Khan has abandoned her motion. See In re KIT Digital, Inc. Sec. Litig., 293 F.R.D.

441, 443 (S.D.N.Y. 2013) (lead plaintiff movants “did not file opposition briefs, and thus the Court

deems their applications abandoned or withdrawn”). Accordingly, IAM National Pension Fund

and Oklahoma Firefighters’s Motion is unopposed.



1
       Unless otherwise noted all references to “ECF No. __” are to docket entries in Omdahl v.
Farfetch Limited, et al., No. 1:19-cv-08657-AJN (S.D.N.Y.). All capitalized terms are defined in
IAM National Pension Fund’s and Oklahoma Firefighters’s initial and opposition briefs, unless
otherwise indicated. See ECF Nos. 24, 28.
2
       See ECF Nos. 16, 20. Both Khan and Long Pine agree that consolidation of the Related
Actions is appropriate. See id.


                                                 1
          Case 1:19-cv-08657-AJN Document 29 Filed 12/09/19 Page 4 of 5




       IAM National Pension Fund and Oklahoma Firefighters indisputably have the “largest

financial interest” in this litigation. See ECF No. 28 at 5-6. In addition to asserting the largest

financial interest, IAM National Pension Fund and Oklahoma Firefighters also satisfy the

typicality and adequacy requirements of Rule 23. See ECF Nos. 24 at 9-12; 28 at 6-8. IAM

National Pension Fund and Oklahoma Firefighters satisfy the typicality requirement because, just

like all other proposed class members, their “claims ‘arise[] from the same course of events, and

each class member makes similar legal arguments to prove the defendant’s liability.’” Faig v.

BioScrip, Inc., 2013 WL 6705045, at *3 (S.D.N.Y. Dec. 19, 2013) (Nathan, J.) (alteration in

original) (citation omitted). Moreover, IAM National Pension Fund and Oklahoma Firefighters

also satisfy Rule 23’s adequacy requirement because they are capable of fairly and adequately

protecting the interests of the class, and there is no conflict of interest between IAM National

Pension Fund and Oklahoma Firefighters and those of other class members. See ECF Nos. 24 at

10-12; 28 at 7. As set forth in the Joint Declaration submitted with their Motion, IAM National

Pension Fund and Oklahoma Firefighters—sophisticated institutional investors which collectively

manage over $15 billion in assets—have been working collaboratively to oversee this action since

before they filed their Motion, have prior lead plaintiff experience to adequately oversee counsel

and ensure that the class’s claims are vigorously and efficiently prosecuted, fully understand the

Lead Plaintiff’s obligations under the PSLRA, and have affirmed their commitment to achieving

the best possible result for the class. See ECF No. 25-3.

       For the reasons discussed above, IAM National Pension Fund and Oklahoma Firefighters

respectfully request that the Court grant their Motion in full.




                                                  2
        Case 1:19-cv-08657-AJN Document 29 Filed 12/09/19 Page 5 of 5




DATED: December 9, 2019                   Respectfully submitted,

                                          BERNSTEIN LITOWITZ BERGER
                                            & GROSSMANN LLP

                                          S/ Gerald H. Silk
                                          Gerald H. Silk
                                          Avi Josefson
                                          Michael D. Blatchley
                                          1251 Avenue of the Americas
                                          New York, NY 10020
                                          Telephone: (212) 554-1400
                                          Facsimile: (212) 554-1444
                                          jerry@blbglaw.com
                                          avi@blbglaw.com
                                          michaelb@blbglaw.com

                                          Counsel for IAM National Pension Fund
                                          and Proposed Lead Counsel for the Class

                                          KESSLER TOPAZ
                                           MELTZER & CHECK, LLP

                                          Naumon A. Amjed
                                          Darren J. Check
                                          Ryan T. Degnan
                                          280 King of Prussia Road
                                          Radnor, PA 19087
                                          Telephone: (610) 667-7706
                                          Facsimile: (610) 667-7056
                                          namjed@ktmc.com
                                          dcheck@ktmc.com
                                          rdegnan@ktmc.com

                                          Counsel for Oklahoma Firefighters Pension
                                          and Retirement System and Proposed Lead
                                          Counsel for the Class




                                      3
